UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED November 4, 2014 Alpine 4 Automotive Technologies Ltd. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware 000-55205 46-5482689 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) oronado Road, Phoenix, AZ85007 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (505) 804 5474 (ISSUER TELEPHONE NUMBER) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item5.06Change in Shell Company Status License Agreement; Inventory; Dealership Installations On August 5, 2014, Alpine 4 Automotive Technology Ltd. (the “Company”) entered into a Licensing Agreement (the “License Agreement”) with AutoTek Incorporated (“AutoTek”). Pursuant to the License Agreement, AutoTek granted to the Company the right to use source code and related materials (the “Source Code”) into new products, including two new products developed by the Company called LotWatch and ServiceWatch products, to serve the automobile dealership industry.Pursuant to the License Agreement, the Company is required to pay to AutoTek royalty payments equal to $10 per ServiceWatch device activated using the Licensed Technology. The term of the License Agreement runs from its execution through the earlier of (A) the execution and closing of the definitive purchase agreement by the parties and providing for the acquisition of all of AutoTek’s issued capital stock or AutoTek’s assets and intellectual property rights relating to the Licensed Technology, or (B) the first annual anniversary of the effective date. Following the entry into the License Agreement, the Company completed the development of the Source Code and developed into a software package, and integrated the software into LotWatch/Service Watch devices to be used by automobile dealerships.In the third quarter of 2014, the Company ordered and received inventory of the devices.Subsequently, the Company began implementation and deployment of the LotWatch and ServiceWatch products, and as of the date of this Amended Current Report, had completed installations in four automobile dealerships, had agreements with two other dealerships, and was in negotiations with numerous additional dealerships regarding installation agreements. Form 10 Information – Proxy/Registration Statement Subsequently, on November 4, 2014, the Company filed a combined proxy statement/registration statement on Form S-4 (the “Proxy/Registration Statement”) with the U.S. Securities and Exchange Commission (the “SEC”). The purpose of the Proxy/Registration Statement was to seek approval from the stockholders of AutoTek Incorporated (“AutoTek”) for the sale by AutoTek to the Company of certain assets of AutoTek (the “Assets”).In the Proxy/Registration Statement, the Company provided information to the AutoTek stockholders about the proposed purchase of the Assets, and the terms of the proposed purchase, which included the offer by the Company to issue shares of the Company’s common stock in exchange for shares of AutoTek common stock to AutoTek stockholders who elect to participate in the share exchange. The Proxy/Registration Statement also included information about the Company that constitutes “Form 10 information,” as that term is defined in Rule 144, promulgated pursuant to the Securities Act of 1933, as amended. Form 10 Information Prior to the entry into the License Agreement, the Company was deemed a shell company, as defined in Rule 12b-2 under the Securities Exchange Act of 1934 (the "Exchange Act").Following the entry into the License Agreement and in connection with the Company’s completion of the development of the Source Code into a functioning software package, the development of the LotWatch and ServiceWatch products, and the agreements with the automobile dealerships, the Company commenced its operations. Item 2.01(f) of Form 8-K provides that when a shell company ceases to be a shell company, that company must include with its disclosure the information that would be required if the registrant were filing a general form for registration of securities on Form 10 under the Exchange Act (“Form 10 Information”). The Proxy/Registration Statement filed with the SEC includes the required information about the Company that constitutes “Form 10 Information” as defined in Rule 144.That information is also included herein, below. 1 As such, the Company has ceased to be a shell company, as defined in SEC Rule 405, as of November 4, 2014. In the original version of the filing of this Current Report, the Company had incorporated by reference information about the Company from the Proxy/Registration Statement.However, because the Proxy/Registration Statement also included information about a proposed transaction that had not closed as of the date of the filing of the original Current Report, and had not closed as of the date of this Amended Current Report, and also because that transaction had no impact on the Company’s exiting shell status, the Company has determined to file this Amended Current Report and provide the Form 10 Information as required by Item 2.01(f) of Form 8-K. PLEASE NOTE: The Form 10 Information disclosed below does not relate to the acquisition or disposition of assets relating to a merger or reverse merger transaction.As noted below. The Company exited shell company status due to its having assets, consisting of the License Agreement with AutoTek, inventory produced following the Company’s completion and use of the licensed software to develop devices, and having operations, including contracts for installation and use of these devices with various automobile dealerships. The proposed transaction with AutoTek whereby the Company would acquire the source code assets, subject to the approval of the AutoTek stockholders, and a subsequent offering to exchange shares of the Company’s common stock for shares of AutoTek stock, has no bearing on the Company’s exiting shell company status.For example, if the AutoTek stockholders do not approve the Asset Purchase Transaction (described below), and the Company does not participate in the Share Exchange (described below), the Company would continue its operations pursuant to the License Agreement, and still would not be a shell company. This Current Report contains summaries of the material terms of various agreements executed in connection with the transactions described herein. The summaries of these agreements are subject to, and are qualified in their entirety by, reference to these agreements, which are filed as exhibits hereto and incorporated herein by reference. This Current Report is being filed in connection with a series of transactions consummated by the Company and certain related events and actions taken by the Company. This Current Report responds to the following Items in Form 8-K: Item 1.01. Entry into a Material Definitive Agreement Item 5.02.
